DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed July 26, 2022, is entered.  Applicant amended claims 1 and 5, cancelled claim 3 and added claims 16-21.  Claims 1, 2 and 4-21 are pending before the Office for review.
(2)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Publication No. 2010/0255370).
With respect to claims 1, 2 and 4, Kim teaches an additive for an electrolyte of a lithium secondary battery, the additive being represented by the following formula:

    PNG
    media_image1.png
    93
    188
    media_image1.png
    Greyscale
.  Paragraphs 25 and 28.
The additive meets the requirements of the claimed invention when R2, R3 and R4 of Kim’s compound are a C1 to C6 alkyl and R1 is either hydrogen or methyl and R1 of the claimed invention is a C3 alkenyl or a vinyl group and R2, R3 and R4 are C1 to C6 alkyl groups.  Paragraph 29.
	Kim teaches when a compound meeting the above-described requirements is incorporated into an electrolyte for a lithium secondary battery as an additive, the compound inhibits the degradation of electrolyte characteristics.  Paragraph 31.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to incorporate a compound meeting the requirements of Kim’s formula, as described above, as an additive for an electrolyte of a lithium secondary battery because Kim teaches doing so inhibits the degradation of electrolyte characteristics.
With respect to claim 6, Kim further teaches an electrolyte for a lithium secondary battery comprising a lithium salt, a non-aqueous organic solvent and the above-described additive.  Paragraphs 25-37.
With respect to claims 7 and 8, Kim teaches a weight of the additive is in a range of 0.1 to 5 wt% based on the total amount of the electrolyte.  Paragraph 32.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
With respect to claim 9, Kim teaches the lithium salt comprises LiPF6, among other options.  Paragraph 26.
With respect to claim 10, Kim teaches the non-aqueous organic solvent comprises dimethyl carbonate, among other options.  Paragraph 37.
With respect to claim 11, Kim teaches a lithium secondary battery comprising the cathode, anode and above-described electrolyte.  Paragraph 42.
With respect to claim 12, Kim teaches the anode comprises a carbon negative electrode active material, which is a carbon-based material.  Paragraph 56.
(3)
Claims 5 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Uematsu et al. (U.S. Publication No. 2016/0248121).
	With respect to claim 5, Uematsu teaches an additive for an electrolyte solution of a lithium secondary battery (paragraphs 1, 11) comprising a compound represented by formula 5, which is reproduced below:

    PNG
    media_image2.png
    90
    151
    media_image2.png
    Greyscale
.  Paragraph 16.
Formula 5 meets the requirements of the claimed invention when Ra1, Ra2 and Ra3 are methyl, an unsubstituted C1 alkyl, and Ra9 is tert-butyl, an unsubstituted C4 alkyl.  Paragraphs 12 and 16.  Uematsu teaches a compound meeting these specifications is an effective additive in electrolyte solutions for lithium secondary batteries and, among other benefits, is capable of decreasing gas generation amount of the electrolyte while maintaining cycle characteristics.  Paragraph 11.
	Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to select an additive compound meeting the requirements of Uematsu’s formula 5 because Uematsu teaches that such an additive, when used in the electrolyte solution of a lithium secondary battery, decreases the gas generation amount while maintaining cycle characteristics, among other benefits.
	With respect to claim 16, Uematsu further teaches an electrolyte comprising the additive, a lithium salt and a non-aqueous organic solvent.  Paragraph 18.
	With respect to claims 17 and 18, Uematsu teaches the weight of the additive is 0.01% by mass or more and 10% by mass or less relative to 100% by mass (total weight) of electrolytic solution.  Paragraph 19.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
	With respect to claim 19, Uematsu teaches the lithium salt comprises LiPF6, among several options.  Paragraph 20.
	With respect to claim 20, Uematsu teaches the non-aqueous organic solvent includes ethyl methyl carbonate, among several options.  Paragraph 202.
	With respect to claim 21, Uematsu teaches a lithium secondary battery comprising a cathode, anode and the above-described electrolyte.  Paragraph 221.
(4)
Claims 13, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Publication No. 2010/0255370), as applied to claims 1, 2, 4 and 6-12 above, and further in view of Liu et al., Angew. Chem. Int. Ed. 2015, 54, 4440-4457.
With respect to claims 13, 14 and 15, Kim is silent as to whether the cathode active material is a layered structure meeting the requirements of either formula 3 or formula 4, as claimed.
However, Liu, which deals with nickel-rich layered lithium transition metal oxide electrode active materials for lithium batteries, teaches layered LiNi1-xMxO2, wherein 0.1<x<0.5, is a positive electrode active material associated with high energy density.  Sec. 6. Summary and Outlook.  This meets the requirements of formula 3, as claimed when M is Mn or Co, for example.  Figure 4.  Liu also teaches layered LiNi0.8Co0.15Al0.05O2, which meets both the requirements of formulas 3 and 4.  Sec. 6. Summary and Outlook.  Liu teaches this material is known for its high energy density.  Sec. 6. Summary and Outlook.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use either of the materials taught by Liu for the cathode because Liu teaches they are associated with high energy density.
(5)
Response to Arguments
	Applicant’s argument regarding claim 1 are moot in view of the new ground of rejection.  Applicant’s amendment necessitated the rejection.
	Applicant’s argument regarding claim 5 is not persuasive.  Applicant argues Uematsu fails to explicitly teach the substituent is a tert-butyl group.  Applicant’s argument is not persuasive.  Uematsu teaches the substituent can be a C4 alkyl.  One ordinarily skilled in the art at a time before the effective filing date of the claimed invention would understand this includes tert-butyl, which is a C4 alkyl.  Applicant’s argument fails to advance any rationale as to why C4 alkyl would only be interpreted to be one type of butyl substituent and not all types of butyl substituents.
	Applicant next argues the compound of claim 5 is associated with unexpected results.  Examiner notes the assertion of unexpected results is not commensurate in scope with the claimed invention.
	Therefore, Applicant’s argument is not persuasive.





(6)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759